Citation Nr: 0524309	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
December 21, 1957, to July 12, 1985.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
July 13, 1985, to January 27, 1994.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In its decision, the RO awarded a 10 
percent rating for lumbosacral strain with spondylolisthesis 
at L5-S1 effective December 21, 1957.  The evaluation was 
increased to 20 percent disabling effective July 13, 1985.

Historically, the veteran filed a claim of entitlement to 
service connection for "back trouble" in March 1958.  The 
RO denied the claim in April 1958.  Attempts to reopen his 
claim in June 1960 and April 1988 were similarly denied.  In 
a July 1994 rating decision, the RO denied reopening the 
veteran's claim of entitlement to service connection for a 
low back condition on the basis that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  The veteran appealed the determination to the Board.  

In January 1997, the Board granted the appeal to the extent 
that new and material evidence had been submitted sufficient 
to reopen the claim of entitlement for a low back disorder.  
The de novo claim was remanded for further development and 
adjudication.  Upon remand, in June 1997, the RO awarded 
service connection for chronic lumbosacral strain aggravating 
pre-existing L5-S1 spondylolisthesis.  A 40 percent 
evaluation was assigned effective January 28, 1994, and a 
temporary total evaluation was assigned from February 14, 
1996, to April 1, 1996.  The veteran disagreed with the 
effective date assigned for the award of service connection.  

In January 1998, the Board affirmed the denial of an 
effective date prior to January 28, 1994, for the grant of 
service connection for a low back disability.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 1999, the Court 
vacated the January 1998 Board decision.  In June 2000, the 
Board once again denied an effective date prior to January 
28, 1994, for the grant of service connection for a low back 
disability.  The veteran again appealed to the Court.  In 
August 2002, the Court reversed the June 2000 decision.  In 
its decision, the Court remanded the matter for the 
assignment of an effective date for the initial award of 
service connection and the appropriate disability rating(s).  

In December 2002, the Board granted the veteran's claim and 
assigned December 21, 1957, as the effective date for the 
award of service connection for a low back disorder.  In its 
December 2002 decision, the Board indicated that it was 
undertaking additional evidentiary development pertaining to 
the issue of entitlement to an increased initial disability 
rating for the low back disorder.  

The RO, in a December 2002 rating decision, implemented the 
December 21, 1957, effective date.  In that rating decision, 
the RO assigned a 10 percent rating from December 21, 1957, 
to July 12, 1985, and a 20 percent rating from July 13, 1985, 
to January 27, 1994, for lumbosacral strain with 
spondylolisthesis at L5-S1.  The RO noted the ratings 
assigned from January 28, 1994, remained in effect and were 
unchanged by its decision.   The veteran was notified of the 
decision and his appellate rights by letter dated in April 
2003. He was further informed that his claims file would 
remain at the Board "until all issues on appeal [were] 
resolved."  

The Board contacted the veteran by letter dated in April 2003 
advising him that additional development was being undertaken 
concerning his appeal for entitlement to an increased initial 
rating for his service-connected low back disability.  The 
veteran responded in May 2003, indicating that all medical 
records were on file and had been submitted to the Board.  

In a June 2003 decision, the Board determined that this 
statement, when liberally construed in light of a November 
2002 statement that a 40 percent rating should be assigned 
for the low back disability from December 1957 to January 
1994, served to express the veteran's disagreement with any 
initial rating less than 40 percent disabling.  The Board 
further determined that as the veteran had been notified by 
the RO and the Board that his records were at the Board, his 
statement filed at the Board was accepted as a notice of 
disagreement (NOD).  The Board determined that the proper 
course pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) 
was to remand the claim of entitlement to a higher initial 
rating for the veteran's low back disorder from December 21, 
1957, to January 27, 1994, to the RO for preparation of a 
statement of the case (SOC).  The SOC was issued in November 
2003.  The veteran filed his substantive appeal in January 
2004.  Therefore, the Board has jurisdiction over these 
matters.  

The veteran filed a motion to advance his appeal on the 
docket in July 2005.  The ruling on the motion was made under 
the delegation of authority in 38 C.F.R. § 30.900(c).  Good 
cause having been shown, the motion was granted. 

The Board notes that in the veteran's January 2004 
substantive appeal, he raised a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  From December 21, 1957, to July 12, 1985, the veteran's 
lumbosacral strain with spondylolisthesis at L5-S1 was 
productive of no more than slight limitation of motion and no 
more than sacroiliac injury and weakness with characteristic 
pain on motion.  

3.  From July 13, 1985, to January 27, 1994, the veteran's 
lumbosacral strain with spondylolisthesis at L5-S1 was 
productive of no more than moderate limitation of motion and 
no more than sacroiliac injury and weakness with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for an initial disability rating in excess 
of 10 percent for lumbosacral strain with spondylolisthesis 
at L5-S1 from December 21, 1957, to July 12, 1985, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); See Diagnostic 
Codes 5292, 5294, and 5295 of the 1945 Rating Schedule, 1957 
Loose Leaf Edition; 38 C.F.R. §§ 4.40, 4.45, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295, 5289 (1965); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295, 5289 (1976).

3.  The criteria for an initial disability rating in excess 
of 20 percent for lumbosacral strain with spondylolisthesis 
at L5-S1 from July 13, 1985, to January 27, 1994, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.45, 4.71a, Diagnostic Codes 5292, 5295, 5289 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

During the long history while this appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Moreover, the 
veteran's claim originated as a request for entitlement to 
service connection for a low back disorder and not for higher 
initial ratings.  

As noted in the Introduction, this case has a procedural 
history that spans several decades.  Pertinent to the VCAA 
discussion is the following.  In June 1997, the RO awarded 
service connection for chronic lumbosacral strain aggravating 
pre-existing L5-S1 spondylolisthesis.  A 40 percent 
evaluation was assigned effective January 28, 1994.  The 
veteran disagreed with the effective date assigned for the 
award of service connection.  In December 2002, the Board 
granted the veteran's claim and assigned December 21, 1957, 
as the effective date for the award of service connection for 
a low back disorder.  In its December 2002 decision, the 
Board indicated that it was undertaking additional 
evidentiary development pertaining to the issue of 
entitlement to an increased initial disability rating for the 
low back disorder.  

The RO, in a December 2002 rating decision, implemented the 
December 21, 1957, effective date.  In that rating decision, 
the RO assigned a 10 percent rating from December 21, 1957, 
to July 12, 1985, and a 20 percent rating from July 13, 1985, 
to January 27, 1994, for lumbosacral strain with 
spondylolisthesis at L5-S1.  The veteran was notified of the 
decision and his appellate rights by letter dated in April 
2003. 

The Board contacted the veteran by letter dated in April 2003 
advising him that additional development was being undertaken 
concerning his appeal for entitlement to an increased initial 
rating for his service-connected low back disability.  The 
veteran responded in May 2003, indicating that all medical 
records were on file and had been submitted to the Board.  In 
a June 2003 decision, the Board determined that this 
statement, when liberally construed in light of a November 
2002 statement that a 40 percent rating should be assigned 
for the low back disability from December 1957 to January 
1994, served to express the veteran's disagreement with any 
initial rating less than 40 percent disabling.  

The Board observes that the Court's decision in Pelegrini was 
focused upon the critical question of whether a claimant 
would be prejudiced by a VCAA advisement, after an adverse 
decision by the RO on an initial claim for service-
connection.  Thus, as the veteran's claim was originally for 
service connection for a low back disability (granted by the 
RO in June 1997) and then for an earlier effective date for 
the award of service connection (granted by the Board in 
December 2002), the Board finds the veteran was not 
prejudiced.    

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his request to reopen 
a claim of entitlement to service connection for a low back 
disorder in January 1994.  The June 1997 rating decision 
granted service connection for chronic lumbosacral strain 
aggravating pre-existing L5-S1 spondylolisthesis and assigned 
a 40 percent rating effective January 1994.  The veteran took 
issue with the effective date assigned for the award of 
service connection in his September 1997 NOD.  Thereafter, in 
December 2002, the Board granted the veteran's claim and 
assigned December 21, 1957, as the effective date for the 
award of service connection for a low back disorder.  In a 
December 2002 rating decision, the RO assigned a 10 percent 
rating from December 21, 1957, to July 12, 1985, and a 20 
percent rating from July 13, 1985, to January 27, 1994, for 
lumbosacral strain with spondylolisthesis at L5-S1.  The 
Board construed a May 2003 statement as expressing 
disagreement with any initial rating less than 40 percent 
disabling.

According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued a November 2003 SOC, 
which contained the pertinent criteria for establishing a 
higher initial rating, the new issue.  As such, the Board 
finds that the duty to assist and notice provisions of the 
VCAA has been satisfied.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims.  Viewed 
in context, "the essential fairness of the [adjudication]" 
has not been compromised.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id. at 128.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

A VCAA letter was sent in April 2004 in connection with the 
veteran's TDIU claim, not presently on appeal.  The veteran 
was notified that in order to establish entitlement to an 
increased evaluation for his service-connected disability, he 
would have to submit evidence showing that his service-
connected condition had worsened. See Page 5 of the April 
2004 VCAA letter.  A 90-day letter was provided to the 
veteran in October 2002 and a development letter from the 
Board was sent to the veteran in April 2003.  In response to 
the April 2003 development letter from the Board, the veteran 
responded that all medical records had been submitted and 
were, therefore, on file with the Board.  The April 2004 
letter, the October 2002 letter, and the April 2003 
development letter, in conjunction with the December 2002 
rating decision and November 2003 SOC, sufficiently notified 
the veteran of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claims.  Thus, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims as indicated 
in the documents delineated above.  Moreover, as previously 
noted, the veteran indicated that the Board was in possession 
of all the evidence in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, private medical 
records, VA outpatient records, and reports of VA examination 
have been obtained in support of the veteran's claims.  
Attempts to obtain copies of records from the Social Security 
Administration (SSA) resulted in a negative response.   An 
April 2003 fax transmission reveals that after an exhaustive 
and comprehensive search, no medical records were available.  
Thus, any further efforts to obtain these records would be 
futile.  38 C.F.R. § 3.159(c)(2).
The Board notes that in a November 2002 Memorandum, the 
veteran's representative argues that the veteran is entitled 
to a complete spinal evaluation, with the examiner to be 
provided all pertinent medical records, to assess the extent 
of his disability over the period of time under 
consideration. (See November 2002 Memorandum at Page 6).  The 
representative further argued that VA's duty to assist 
includes a medical examination that considers the veteran's 
prior medical examinations and treatment.  Id.  The Board 
finds that a VA examination is not necessary and the request 
is without merit, as the claim involves a request for a 
higher initial rating.  Where a veteran appeals the initial 
rating assigned for a disability, evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . .."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

The veteran contends that he should be assigned an initial 
rating in excess of 10 percent for lumbosacral strain with 
spondylolisthesis at L5-S1, from December 21, 1957, to July 
12, 1985, and in excess of 20 percent from July 13, 1985, to 
January 27, 1994.  Specifically, he contends that at no time 
was his limitation of motion less than severe, and not 
accompanied by severe pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, 
supra.  For example, the rule articulated in Francisco v. 
Brown -- that the present level of the veteran's disability 
is the primary concern in an claim for an increased rating 
and that past medical reports should not be given precedence 
over current medical findings -- does not apply to the 
assignment of an initial rating for a disability when service 
connection is awarded for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . .."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

From December 21, 1957, to July 12, 1985, the veteran's 
lumbosacral strain was originally rated as 10 percent 
disabling under Diagnostic Codes (DC) 5292 and 5295 of the 
1945 Schedule for Rating Disabilities, which became effective 
April 1, 1946.  DC 5295 directed the rating specialist to 
rate lumbosacral strain by comparison with sacroiliac injury.  
DC 5294 assigned the following ratings for sacroiliac injury 
and weakness: 10 percent with characteristic pain on motion; 
20 percent with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; 
and 40 percent, severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing, or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  DC 5292 provided for 
ratings for limitation of motion of the lumbar spine as 
follows: 10 percent for slight limitation; 20 percent for 
moderate limitation; and 40 percent for severe limitation.  
See 1945 Schedule for Rating Disabilities, 1957 Loose Leaf 
Edition.  

In 1965, the 1945 Rating Schedule was added to Title 38 of 
the Code of Federal Regulations as Part 4 of Chapter I.  See 
29 F.R. 6718, May 22, 1964.  DCs 5295 and 5292 were codified 
in 38 C.F.R. § 4.71a.  In 1976, the criteria previously 
provided under DC 5294 for sacroiliac injury and weakness, 
delineated above, was moved to DC 5295.  However, there was 
no change in the rating criteria itself and DCs 5292 and 5295 
have remained in effect throughout the appeal periods under 
consideration. 38 C.F.R. § 4.71a (1976); 38 C.F.R. § 4.71a 
(1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran and his wife; VA outpatient 
treatment records dated in 1994; and private medical records 
from Pickway Family Physicians, Dr. VGB, and Dr. YSL. Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the veteran's lumbosacral strain with 
spondylolisthesis at L5-S1 more closely approximates the 
criteria for the currently assigned 10 percent from December 
21, 1957, to July 12, 1985, and 20 percent from July 13, 
1985, to January 27, 1994.  

In this regard, from December 21, 1957, to July 12, 1985, the 
veteran's lumbosacral strain was productive of no more than 
slight limitation of motion and no more than sacroiliac 
injury and weakness with characteristic pain on motion.  The 
veteran's service medical records reveal the veteran reported 
wearing a back brace in September 1955, prior to his active 
duty service.  The examiner noted on the January 1956 Report 
of Medical History that there was no sequela.  The 
corresponding Report of Medical Examination was negative for 
a back disability.  

In March 1957, the veteran complained of low back pain.  The 
treatment provider noted a prominent spinous process at S1 
and mild paravertebral muscle spasm low in the lumbar region.  
X-rays showed a pars interarticularis defect between L5-S1, 
slight anterior subluxation L5-S1, and spondylolysis but no 
spondylolisthesis.  The condition was determined to exist 
prior to service.  In November 1957, spondylolysis at L4-5 
was noted.  The December 1957 separation examination showed a 
congenital deformity of the joint, spondylolysis of L4-5 
without spondylolisthesis.  

The Board notes that in an April 1958 statement, the 
veteran's wife indicated the veteran's back condition was the 
same as upon discharge, but seemed to be progressively 
getting worse.  In June 1959, the veteran indicated that he 
was experiencing pain down his right leg, which hindered his 
ability to work as a cook.  However, there was no objective 
medical evidence of record that supported either the 
veteran's or his wife contentions.  A July 1985 letter from 
Dr. YSL revealed that the veteran was initially treated on 
April 26, 1984.  There is no indication that the veteran 
sought treatment for his low back between his discharge from 
service in 1957 and 1984.  

In the July 1985 letter, Dr. YSL noted the veteran had some 
local tenderness at L5-S1.  However, there was no paraspinal 
muscle spasm.  Flexion was to 45 degrees and extension was 
full.  There was no other objective medical evidence of 
record during this time period.  

As noted above, in 1965, the 1945 Rating Schedule was added 
to Title 38 of the Code of Federal Regulations as Part 4 of 
Chapter I.  See 29 F.R. 6718, May 22, 1964.  At that time, 
38 C.F.R. §§ 4.40, 4.45, and 4.59 were also added, which 
provided for rating functional loss, the joints, and painful 
motion, respectively. 38 C.F.R. § Part 4 (1965).   The Board 
would note that the holding in DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995), is not applicable during the time period 
under consideration. 

The Board finds there are no additional bases for a higher 
rating under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59.  If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions. 
38 C.F.R. § 4.45 (1965).  However, there was no objective 
evidence of record that the veteran's lumbosacral strain was 
productive of additional functional loss, less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, swelling, deformity, or atrophy 
of disuse.    

The veteran's complaints of painful motion are provided for 
in the currently assigned 10 percent rating under DCs 
5294/5295 for sacroiliac injury and weakness with 
characteristic pain on motion.  There is no indication from 
the evidence of record that the veteran's lumbosacral strain 
resulted in moderate limitation of motion or muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. See 1945 Schedule for 
Rating Disabilities; 38 C.F.R. § 4.71a (1965).  
 
The Board considered assigning a higher rating under 
analogous criteria, however; there was no objective evidence 
of ankylosis of the lumbar spine.  See DC 5289 of the 1945 
Schedule for Rating Disabilities.

With regard to the period from July 13, 1985, to January 27, 
1994, while there was a worsening in the veteran's 
lumbosacral strain symptomatology so as to warrant the 
increased 20 percent rating, the Board does not find that a 
rating in excess of 20 percent disabling is warranted.  
38 C.F.R. § 4.7 (1994).  In this regard, private medical 
records from Pickway Family Physicians dated between 1985 and 
1987 indicate the veteran had decreased range of motion, 
radiating low back pain, and muscle spasm.  An entry dated in 
December 1986 noted the veteran wore a back brace.  A 
separate February 1987 letter from Dr. VGB reveals there was 
no nerve root impingement and that the veteran's symptoms 
were mechanical in nature.  The letter indicated that the 
veteran was advised not to perform work involving stooping, 
bending, lifting, or prolonged periods of sitting or 
standing.  In June 1987, there was no flattening of the 
lumbar lordotic curve.  There was some limited forward 
bending and discomfort on hyperextension and lateral bending.  

VA outpatient treatment records dated in March 1994 contained 
the following findings with respect to range of motion: 
flexion to 85 degrees; extension to 15 degrees; and rotation 
to 25 degrees.  Straight leg raising was negative.  There was 
some lumbosacral muscle spasm.  

While a 20 percent rating is warranted during this time 
period, there is no objective medical evidence that the 
veteran's lumbosacral strain was productive of severe 
limitation of motion of the lumbar spine or severe sacroiliac 
injury and weakness with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing, or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DCs 
5292, 5295 (1994).

The Board finds there are no additional bases for a higher 
rating under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59.  There was no objective evidence of 
record that the veteran's lumbosacral strain was productive 
of additional functional loss, less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, swelling, deformity, or atrophy 
of disuse.     

The veteran's complaints of painful motion are provided for 
in the currently assigned 20 percent rating under Diagnostic 
Codes 5292 and 5295 for lumbosacral strain and moderate 
limitation of motion.  38 C.F.R. § 4.71a (1994).  The Board 
considered assigning a higher rating under analogous 
criteria, however; there was no objective evidence of 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 
5289 (1994).

While the veteran contends that his disability was no less 
than severe throughout the entire rating period, from the 
original assignment of the disability rating to the present, 
as a layperson, he is not qualified to offer such a medical 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Effective February 21, 1961, the criteria for assignment of 
an extraschedular evaluation in exceptional cases was 
codified at 38 C.F.R. § 3.321(b).  The RO considered 
assignment of an extraschedular evaluation in the November 
2003 SOC; however, it did not grant an increased evaluation 
for the disability at issue on this basis.  In the unusual 
case where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities. 38 C.F.R. § 3.321(b)(1961).

The Board finds no evidence that the veteran's lumbosacral 
strain with spondylolisthesis at L5-S1 presented such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular evaluations in this case are adequate.  There is 
not an exceptional disability picture in this case. The 
veteran did not require any hospitalization for his 
lumbosacral strain with spondylolisthesis at L5-S1.

The Board notes that in various statements dated between 1959 
and 1994, the veteran indicated that he was unable to work as 
chef and/or restaurant manager as a result of his back 
disorder.  In a November 2002 Memorandum, the veteran's 
representative argued that the February 1987 opinion of Dr. 
VGB showed marked interference with employment, i.e. it was 
difficult to conceive of a job that would not involve at 
least one of the restricted activities, to include stooping, 
bending, lifting, or prolonged sitting and standing.  See 
Brief Page 8.  However, there is no objective medical 
evidence of record, which supports these assertions.  The 
veteran has not offered any objective evidence of any 
symptoms due to the lumbosacral strain with spondylolisthesis 
at L5-S1 that would render impractical the application of the 
regular schedular standards.

In summary, there is no basis for assignment of an 
evaluation, to include "staged ratings," other than those 
noted above.  Fenderson, supra.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from 
December 21, 1957, to July 12, 1985, is denied.

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from July 
13, 1985, to January 27, 1994, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


